 



Exhibit 10(q)
SPLIT DOLLAR INSURANCE AGREEMENT
COLLATERAL ASSIGNMENT
This agreement made this 21st day of June, 1994, by and between BANCINSURANCE
CORPORATION, an Ohio corporation, (hereinafter called “Corporation”) and FIFTH
THIRD BANK OF COLUMBUS, Trustee of the Si and Barbara K. Sokol Irrevocable Life
Insurance Trust dated May 6, 1994, (hereinafter called “Trust”).
WHEREAS, Si Sokol (hereinafter called “Employee”) is a valuable employee of the
Corporation; and
WHEREAS, the Employee desires to insure his life for the benefit and protection
of the family with a policy to be issued by the Pan-American Assurance Company
(hereinafter called (“Insurer”).
NOW, THEREFORE, in consideration of the services heretofore rendered and to be
rendered by the Employee and the mutual covenants considered herein, the parties
agree as follows:
1. Definitions:
A. “Specified Amount” shall mean the specified amount plus accumulated value.
B. “Current Rates” shall refer collectively to the insurer’s current mortality,
rate of return, and expense charges.
C. “Cash Value” shall mean the policy’s cash value as that term is defined in
the policy.
D. “Planned Periodic Payments” shall mean the premium level selected by the
parties subject to the Insurer’s minimum premium requirements.
2. Purchase of the Policy. The Trust has applied to Insurer for a life insurance
policy on the joint lives of the Employee and his spouse, Barbara K. Sokol in
the specified amount of $2,700,000. Such policy is specified on Exhibit A,
attached hereto. The Employee, and his spouse, have agreed to medical
examinations as requested by the life insurance company, as required for
issuance of the policy.
3. Policy Ownership. The Trust shall be the owner of the life insurance policy
on the joint lives of the Employee and his spouse identified in Exhibit A,
attached hereto and made apart hereof, and may exercise all rights of ownership
with respect to the policy, except as otherwise hereinafter provided.
4. Payment of Premiums on the Policy. The Trust shall pay the planned periodic
premium annually as of the date of issue and upon each anniversary of the date
of issue. The Corporation shall remit to the Trust, on behalf of the Employee,
for this purpose an amount equal to the planned periodic premium on each policy
anniversary.

 



--------------------------------------------------------------------------------



 



5. Collateral Assignment for Benefit of the Corporation. The Trust hereby
executes, assigns and conveys to the Corporation the policy, outlined in
Exhibit A attached hereto, acquired pursuant to the terms of this Agreement, as
security for the repayment of the amounts which the Corporation will pay to the
Trust under Article 4 of this Agreement. This collateral assignment will not be
altered or changed without the consent of the Corporation.
6. Trust’s Incident of Ownership. The Trust shall retain all rights of ownership
of the life insurance policy except for those rights, if any, specifically given
to the Corporation under this Agreement. The rights retained by the Trust
include, among others, the right to cancel or surrender the policy and the right
to borrow or withdraw from the policy.
The Trust’s right to borrow from the policy is restricted to an amount equal to
the maximum loan value less the cumulative planned periodic premiums paid by the
Corporation under Article 4 of this Agreement.
The Trust’s right to withdraw from the policy cash value shall be limited to a
partial surrender of the policy surrender value less the cumulative planned
periodic premiums paid by the Corporation under the Split Dollar arrangement
selected in Article 4 of this Agreement, plus any applicable surrender charges
imposed under the life insurance contract.
7. Disposition of Policy Death Proceeds. Notwithstanding any beneficiary
designation made on the policy, the Corporation shall be entitled to an amount
equal to the cumulative planned periodic premiums paid on the policy. The
beneficiary designated by the Trust shall be entitled to the balance of the
policy death benefit.
8. Termination of the Agreement. This Agreement shall terminate upon the
occurrence of any of the following events:

(A).   Written notice given by the Trust to the Corporation;   (B).  
Bankruptcy, receivership or dissolution of the Corporation;   (C).   The Trust’s
failure to apply the Corporation premium to the life insurance premium.   (D).  
Repayment in full by the Trust to the Corporation of the contributions made by
the Corporation under Article 4 of this Agreement.

Upon termination of this Agreement the Trust shall have the option for thirty
(30) days to receive from the Corporation a release of the assignment of the
policy in consideration of a cash payment to the Corporation of the cumulative
planned premium paid by the Corporation. The Corporation agrees that the Trust
may borrow or withdraw from the policy cash values in an amount in excess of the
Corporation’s share as established in the Agreement. In the event that the Trust
does not receive a release of the assignment within the thirty day period then
the Trust agrees that the policy will be surrendered and the Corporation shall
be entitled to an amount equal to the cumulative planned periodic premiums paid
to the Trust. The Trust shall be entitled to any remainder of such cash
surrender value.
9. Additional Policy Benefits and Riders. The Trust may add a rider to the
policy on the

 



--------------------------------------------------------------------------------



 



Employee’s life, acquired pursuant to this Agreement. Upon written request by
the Corporation, the Trust may add a rider to the policy for the benefit of the
Corporation. Any additional premium for any rider which is added to the policy
shall be paid by the party which will be entitled to receive the proceeds of the
rider.
10. Named Fiduciary and Plan Administrator. The Corporation is the named
fiduciary and plan administrator of this plan. As such, it shall be responsible
for the management, control, and administration of the Split Dollar plan as
established herein.
11. Amendments and Binding of Parties. Amendments may be made to this Agreement
in writing and signed by each of the parties to this Agreement. Such amendments
must be attached hereto. Additional life insurance policies on the life of the
Employee may be purchased under this Agreement by amendment to Article 2 hereof.
This Agreement and its amendments are binding upon the successors and assigns of
each party.
12. Liability of the Insurer. The Insurer is not considered a party to this
Agreement except with respect to the rights of the parties herein developed upon
receiving an executed copy of this Agreement. The Insurer is not responsible to
account for the actual premium contributions of the parties to this Agreement.
Said insurer shall rely on the written declarations of the parties in any
dispute concerning distribution of cash value or death proceeds. Performance of
its contractual obligations in accordance with the policy provisions shall fully
discharge the Insurer from any and all liability.
13. State Law. This Agreement shall be subject to and shall be construed under
the laws of the State of Ohio.
IN WITNESS WHEREOF, the parties hereunto have executed this Agreement this day
and year written above.
BANCINSURANCE CORPORATION (“Corporation”)

         
BY:
  /s/ Sally Cress
 
     Sally Cress, Secretary    

FIFTH THIRD BANK OF COLUMBUS, Trustee under the Si and Barbara K. Sokol
Irrevocable Life Insurance Trust dated May 6, 1994 (“Trust”)

         
By:
  /s/ Susan S. Lease
 
   
 
        Susan S. Lease    
 
        Trust Administrative Officer    
 
        Fifth Third Bank of Columbus    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Name of Life Insurance Company: Pan-American Assurance (Insurance) Company
Policy Number: [omitted]
Insured: Si Sokol and Barbara K. Sokol
Specified Amount: $2,700,000

 